 CONVAIR DIV. OF GENERAL DYNAMICS CORP.131Convair Division of General Dynamics CorporationandEngineers&ArchitectsAssociation, SanDiego Chapter,Professional Division(Salaried).Case 21-CA-7227January 12, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn March 15, 1967, Trial Examiner Henry S.Salim issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Trial Examiner's unfair labor practicefindings, and the Charging Party filed exceptionsto the adequacy of the Trial Examiner's recom-mended remedial order. Each of these partiesrespectively filed briefs in support of its exceptionsand, in addition, each filed an answering brief to theother's exceptions. The General Counsel filed ananswering brief to the exceptions of Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case and finds merit inthe Respondent's exceptions. I The Board thereforeadopts the findings and conclusions of the Trial Ex-aminer only to the extent consistent with the Deci-sionherein.The complaint alleged, and the Trial Examinerfound, that Respondent violated Section 8(a)(5) and(1) of the Act by:', (1) notifying the Union, on May3, 1966, that because of doubt of its current majori-ty status, it would no longer recognize the Union asthe representative of the unit employees describedbelow when the contract then in effect between theparties reached its August 24, 1966, terminal date;and (2) refusing, at all times after the May 3, 1966,notification, to meet with the Union for purposes ofnegotiating any new agreement, unless and untilthe Union proved its majority through the Board'selection processes. For reasons explicated below,we find, contrary to the Trial Examiner, that theRespondent entertained a good-faith belief that theUnion had lost its majority status by May 1966, andthat its refusal to bargain for that reason was not,therefore, unlawful.THE RELEVANT FACTSA proper understanding of the issues depends inpart upon occurrences preceding the particularevents covered by the allegations of the complaint.We therefore first set forth the relevant backgroundfacts.The unit involved is composed of all professionalemployees at the Respondent's Lindbergh Fieldoperations in San Diego County, California. TheUnion has represented these employees for anumber of years and has negotiated bargaining con-tracts with Respondent on their behalf since about1957.2 In June 1963, following a petition filed bythe Employer, the Board conducted an electionamong these professional employees, and theUnion won by a vote of 282 to 260.3 Accordingly,on July 1, 1963, the Board certified the Union asthe representative of these employees. Thereafter,the Respondent and the Union executed two suc-cessive contracts, the last of which was for a 2-yearterm beginning August 24, 1964.At the same time that the Board conducted the1963 election in the certified unit, it also conductedan election in a unit composed of about 4,200professional employees who were employed at theRespondent'sKearney-Mesa Field facility, alsolocated in San Diego County, California. TheUnion lost that election by a vote of 2,149 to 1,388.On the dates of the above elections, and for about2 years thereafter, Respondent maintained its Lind-bergh Field facility and its Kearney-Mesa Fieldfacility as two separate corporate divisions, theformer being titled "Convair Division," and thelatter, "Astronautics Division." The Board's July1, 1963, certification of the Union based on theelection held at the Lindbergh Field facility there-fore defined the unit as extending, in scope, to allprofessional employees in the "Convair Division."The contracts thereafter executed by the parties, in-cluding that executed August 24, 1964, defined thecovered unit in the same terms.In the spring of 1965, Respondent placed into ef-fect an administrative reorganization plan designed,in part, to effect certain economies in the use of per-1Respondent's request for oral argument is hereby denied, as therecord and the briefs adequately present the issues and contentions of theparties2The history of bargaining on behalf of these employees dates back to1947. From that date until 1957 the operations involved were owned byConsolidated Vultee Corporation. In 1957,the Respondent acquired169 NLRB No. 26Consolidated as a result of merger.The Union and other unions also represent separate units of employeesof the Respondent at this and other facilities who are in nonprofessionalclassifications.8There were 629 eligible voters then in the unit, but only 542 cast validballots. There were five void ballots and one challenged ballot.350-2120-70-10 132'DECISIONSOF NATIONAL LABOR RELATIONS BOARDsonnel.Pursuant to this plan it eliminatedthe "As-tronautics Division"as an organizational division;joined the Kearney-Mesa Field facility with theLindbergh Field facility to make it also part of the"Convair Division";began a reduction of personnelfor a new "Convair Division"; and instituted per-sonnel policies looking to the use of similarlyoriented personnel at each of the two facilities in-terchangeably and/or the same work teams for re-lated work projects and study proposals. Respond-ent then adopted and pursued a labor relations pol-icy aimed at combining into one single unit, for pur-pose of bargaining, any similarly classified groupsof employees who, just prior to the reorganization,had been represented by the same union representa-tive at each location, but under separate contracts.Thus, it appears that at times geared to periodswhen such bargaining contracts came up forrenegotiation the Respondent sought-and in mostinstances obtained-the agreement of the unions in-volved to a restructuring of the bargaining relationsso as to obtain the merger of all the similarlyrepresented employees in the new two-field divisionunder one bargaining contract.4The Union appears to have favored this employerpolicy, and it sought to employ it to obtain theRespondent's agreement to a merger of the Kear-ney-Mesa professional employees in the certifiedunit.Thus, shortly after theRespondenthad reor-ganized the "Convair Division," the Union askedthe Employer to extend the August 24, 1964, con-tract, then covering the Lindbergh Field profes-sionals, to the unrepresented professional em-ployees at the Kearney-Mesa facility. It claimedthat such employees now constituted an "accre-tion"to the unitfor which it had obtained the Boardcertification in 1963. Respondent resisted this de-mand on the ground, among others, that the Kear-ney-Mesa complement of professionals far ex-ceeded in size the complement of the representedprofessionalsat the Lindbergh Field facility, andnoted that the former had voted overwhelminglyagainst theUnion in the 1963 elections. Ac-cordingly, in August 1965, Respondent instituteda unit clarification proceeding with the Board inwhich it urged that the Union's "accretion" claimwas unjustified. The Board sustained Respondent'sposition and on October 29, 1965, clarified its 1963certification to redescribe the certified unit as oneconfined to the professionals of the Lindbergh Fieldfacilityand as expressly excluding those at theKearney-Mesa facility.5Following the Board's determination in the unit-clarification case, the Union began an organizationcampaign among the Kearney-Mesa professionalemployees and, on April 8, 1966, it filed with theBoard a petition for an election in a unit confined tothose employees. (Case 21-RC-10023.) Respond-ent thereafter received notice that a Board hearingon this petition would be held May 24, 1966.Because it believed that, in the circumstances, acombined two-facility unit could now appropriatelybe established, and because it also believed that theUnion no longer enjoyed a majority among theprofessionals then employed at the Lindbergh Fieldfacility,Respondent decided it would oppose theUnion's petition for the Kearney-Mesa employees,and would request the Board at the representationhearing to conduct a single election among theprofessional employees at both its fields. Thecourse of action it initiated in pursuit of that objec-tive forms the immediate backdrop of this com-plaint.As indicated above, Respondent advised theUnion that it entertained doubt of the Union'spresent majority status in the unit covered by thecontract, by a letter dated May 3, 1966. On May23, Respondent received from the Union a letterdated May 20, in which the Union offered to submitto a third party, for checkagainst Respondent'spayroll lists, a petition form which, according to theUnion, had recently been circulated among the unitemployees and had been signed by a majority in theunit. The Union represented this petition as affirm-ing the employees' desire to have the Union con-tinue as their bargaining representative, and asproving, therefore, thatRespondent's claimeddoubt of the Union's majority status had no founda-tion in fact.On May 24, the day after the Respondentreceived the Union's May 20 letter, Respondentmet with the Union as a party-litigant, first at aprehearing conference, and then at the hearing inthe representation case initiated by the Union'spetitionfortheKearney-Mesaemployees.Although Respondent apparently made no specificreference to the Union's above described May 20signature check proposal, Respondent did make ap-parent to the Union in the course of the proceedingits unwillingness to accept the Union's proposal andits reasons therefor. Specifically, Respondent dis-closed to the Union its belief that a two-facility unitof its professional employees at both the Kearney-Mesa and Lindbergh Fields should now beestablished. It also made evident that certain of theconsiderations which impelled that belief had also4 In some instances,consent electionswere conductedon a single-unitbasis among employeeswho had theretoforebeen representedby the in-terested union under two separatecontracts respectively covering each ofthe two operationsinvolved.In others,the interested union and theRespondenteffectedthe merger in the courseof bargaining and withoutthe conduct of Board elections,by executing a single contractcovering theemployees in a unit coextensive with the new division.The Unionhere in-volved was one of the several unions which agreed to and did negotiate asingle contract for an overall unit.This agreement, however, covered agroup of nonprofessional employees not involved in this case.'Case21-UC-6.The Board also found that the evidence of integrationof the two facilities it then had before it was not sufficient to destroy theseparate identity of the Lindbergh Field employees as a separate unit. CONVAIR DIV. OF GENERAL DYNAMICS CORP.133led it,in part, to question the Union'smajoritystatus among the Lindbergh Field professional em-ployees.Respondent gave the Union advanced notice ofthe formal position it later maintained at the hear-ing,when,at the prehearing conference,it advisedthe Union,inter alia,that it proposed to file a pe-tition under Section 9(c) ofthe Actfor the purposeof obtaining an election in a combined two-facilityunit. It also plainly invited thereby an expressionof the Union's views on the matter.The Union opposed the Respondent's single-unitelection proposal.Accordingly,when the hearingopened,Respondent formally presented its positionto the Board and sought to file a petition for a two-facility unit.The Hearing Officer pointed out, how-ever, that to the extent that the Respondent's peti-tion sought to raise a question concerning represen-tation among the Lindbergh Field employees, it waspremature under the Board's contract bar rules, asthe existing contract admittedly covered such em-ployees and the 90th day before that contract's ex-piration date would not arrive until 2 days later, onMay 26.6Respondent then announced its intent topresent its petition at the appropriate time,and theUnion thereupon asserted it would"break" anysuch,petition by the filing of 8(a)(5)charges.Nevertheless,the Respondent did file the petitionon May 26(Case 21-RM-1254)in which it for-mally requested the establishment of a two-facilityunit, and this petition was thenconsolidated for pur-poses of the hearing with the Union's representa-tion petition for the single-facility unit of the Kear-ney-Mesa Field employees.On May 27, the Unionfiled the 8(a)(5) charges in this proceeding. 7On Au-gust 17,the Regional Director issued the complaintherein,and on August 19, he issued a decision intheconsolidated representation proceeding inwhich he dismissed the Respondent's petition inCase 21-RM-1254, and directed an election in aunit confined to the professional employees at theKearney-Mesa facility in Case 21-RC-10023.Thereafter, in September and October,the Unioncontinued to seek the Respondent's agreement tobargain with itforanew contract for the LindberghField employees.While Respondent willingly metwith the Union whenever requested,it continued toassert a belief that the Union did not have the sup-port of a majority of those then employed in thatunit, and it refused for that reason to negotiate fora new contract.Respondent offered,however, tocooperateWiththe Union in invoking the Board'said in resolvingthe doubt through the electionprocesses. It proposed that the parties enter into aconsent-election agreement; but the Union refused,insistingthat it was entitled to rely on the Board'sJuly 1, 1963, certificate as proof of its present rightto recognition and had no obligation otherwise toestablish its majority status. In this context, on Oc-tober 12, 1966, Respondentagainattempted to in-voke the Board's representation processes by filinga petition (Case 21-RM-1268) for an election in thecertified unit.aBecauseof the pendency of thiscomplaint, and in accord with established Boardpractice, that petition was not entertained.At the hearing in this case, the Respondent ad-duced specific evidence to show what caused it tobelieve that, by May 1966, a majority of the Lind-bergh Field employees then within the certified unitwerenotunion supporters. This evidence showedthatRespondent considered the following facts,among others:(1)The Union had won the 1963 election in thecertified unit - then containing about 629 em-ployees - by a slim margain of 22 votes. Ac-cordingly, and in the absence of any contractualrequirements for union membership at any timeafter such election, the Union's majority statuscould be adversely affected by a shift in sentimentof only a very small number of employees.(2)There were in fact no bargaining contractsthereafter consummated which required employeesto becomeunion members;and the sole evidencereadily available to the Respondent as a reliablemeasure ofunionsupport was that provided by theemployees' checkoff authorizations.By May 1966, the number of unit employees whosupported theUnion through the voluntarycheckoff arrangments had decreased to only about26 percent of the complement in the certified unit.The maximum number of unit employees who hadat anyone time inthe 3-year period after the 1963election authorized the voluntary checkoff had notexceeded 36 percent of the certified unit's compl-ement.9(3)The composition of the certifiedunit's com-plement hadundergonedrastic changes in the 3-year period since the last election, not only becauseof ordinary turnover factors, but also because of thepersonnel reduction and interchange measuresRespondent instituted under its 1965 reorganiza-tion plan to effect the planned economies in the useof the relatedpersonnelof the two operations it hadconsolidated into a single division. Thus, as a resultof these reorganizationmeasures, the complementin the certified unit had been reduced, by May6As set out inLeonard Wholesale Meats,136 NLRB 1000, modifyingDeluxe Metal Furniture Co.,121 NLRB 995, a petition filed before the90th day of an existing contract's expiration date will be dismissed ongrounds of contract bar. As the Union's bargaining contract herein bore atermination date of August 24, the earliest date on which a petition couldbe filed under these rules was May 26.4The filing of these charges had the effect of blocking the conduct ofany election in a unit includinganyemployees at the Respondent's Lind-bergh Field facility unless and until an official determination was madethat such charges had no merit8Meanwhile, on September 23, 1966, a Board-conducted election in aunit confined to the Kearney-Mesa facility had been held, in which amajority of such employees had voted against the Union9 Sometime after May 3, 1966, the Union advised the Employer thatapart from the 141 employees who paid dues through the checkoff systemanother 20 paid dues directly to the Union. 134DECISIONSOF NATIONALLABOR RELATIONS BOARD1966, to about 539 employees, as compared to the629 employees who had been part of the same com-plement when the election was conducted in 1963;and the complement in the unrepresented Kearney-Mesa operation had also been reduced to about2,000 employees, as compared to the, more than4,000 who had been part of that unit's complementwhen the election was there conducted in 1963.Replacements for departing personnel at each loca-tion had been recruited, where possible, from theother, with the result that of the 539 employees inthe certified unit as of May 1966, 118 were em-ployees who had been transferred there from thenerebyKearney-Mesa Field, where, as abovenoted, the Union had been overwhelmingly de-feated in 1963. In addition, about 60 of those ini-tially employed to work at the facility containing thecertified unit had been permanently transferred tothe unrepresented Kearney-Mesa unit.ConclusionsThe precise question we are called upon toanswer, in light of all the foregoing record facts, canbe phrased as follows: Was the Respondent's as-serted doubt of the Union's majority status as ofMay 3, 1966, in the face of the Board's outstandingcertificate a "good-faith" doubt supported by objec-tive considerations? For Respondent here defendsits refusal to bargain on that ground.Because of their special relevance to our con-sideration of Respondent's defense, we deem it ap-propriate at the outset here to restate certainguidelines we have customarily employed in casessuch as this. Such guidelines are, perhaps, bestdescribed in the following quotations fromCelanese Corporation of America,95 NLRB 664,671-673:In the interest of industrial stability, this Boardhas long held that, absent unusual circum-stances, the majority status of a certified unionispresumed to continue for 1 year from thedate of certification. In practical effect thismeanstwo things: (1) That the fact of theunion'smajority during the certification year isestablished by the certificate, without more,and can be rebutted only by a showing ofunusual circumstances; and (2) that during thecertification year an employer cannot, absentunusual circumstances, lawfully predicate arefusal to bargain upon a doubt as to theunion'smajority, even though that doubt israised in good faith. However, after the firstyear of the certificate has elapsed, though thecertificate still creates a presumption as to thefact of majority status by theunion, the pre-sumptionis atthat point rebuttable even in theabsence of unusual circumstances. Competentevidence may be introduced to demonstratethat, in fact, the union did not represent amajority of the employees at the time of the al-leged refusal to bargain. A direct corollary ofthis proposition is that after the certificate is ayear old, as in cases where there is no cer-tificate, the employer can, without violating theAct, refuse to bargain witha union on theground that it doubts the union's majority,providedthat the doubtis ingood faith.By its very nature, the issue of whether anemployer has questioned a union's majority ingood faith cannot be resolved by resort to anysimple formula. It can only be answered in thelight of the totality of all the circumstances in-volved in a particular case. But among such cir-cumstances, two factors would seem to be es-sential prerequisites to any finding that the em-ployer raised the majority issue in good faith incases in whicha unionhad been certified.Theremust, first of all, have been somereasonable grounds for believing that the unionlost itsmajority status since its certification.And, secondly, the majority issue mustnothave been raised by the employer in a contextof illegal antiunion activities, or other conductby the employer aimed at causing disaffectionfrom the union or indicating that in raising themajority issue the employer was merely seek-ing to gain time in which to undermine theunion.In examiningall of the factors disclosed by therecord before us in light of these two considera-tions, we find no warrant for the Trial Examiner'sconclusion that, in questioning the Union's majorityas it did, on May 3, 1966, and thereafter, theRespondent was not acting in good faith. In com-bination, all the objective facts before the Respond-ent, as outlined above, do, we believe, establishthat it had a reasonable basis for doubting that theUnion still represented a majority of the employeeson May 3, 1966. We must, however, emphasizethat, in reaching this conclusion, we do not rely toany significant extent on the fact standing alone thatless than a majority of the employees supported theUnion through the checkoff arrangments. For weare aware of the fact that individual employees maynot authorize checkoffs for wholly personal reasonsunrelated to their interests in supporting a union astheir bargaining representative. However, we can-not say that, when considered together with suchother circumstances as are here also present,Respondent could not have reasonably interpretedthedecreasein the number of unit employees on thecheckoff list as reflecting also a proportionatedecrease in the extent of the Union's overall sup-port within the unit. As noted above, as a result oftheRespondent's 1965 economic reorganizationplan, the overall complement of the unit employees CONVAIR DIV. OF GENERAL DYNAMICS CORP.135had not only been substantially reduced, but therehad been placed within the unit, in substantial num-bers, and as replacements for departing unit person-nel, employees from the similarly constituted butunrepresented unit in the nearby Kearney-Mesaoperation,where the same union had beenoverwhelmingly rejected in an election conductedsimultaneously with that conducted in the certifiedunit.10Moreover, according to information whichthe Union furnished the Respondent sometime afterit received the Respondent's May 3 letter, only 161of the 539 unit employees - but 20 more than thoseon the Respondent's checkoff lists - were in factunion members;plainly, 378 were not. All of thesecircumstances were sufficient, in our opinion, tohave given rise to a reasonable doubt concerningthe Union's continued majority status.It follows, from the above, that Respondent waswithin its legal rights when it sought on May 24 andthereafter to invoke the machinery provided by theAct to determine the Union's status,"unless it en-gaged in conduct either before or after Respondentraised the majority issue which is inconsistent withits assertion that it raised that issue in "good faith."Respondent, however, has a record of consistentadherence to the principles of collective bargaining;and there is here no independent evidence thatRespondent was opposed to the Union or that it en-gaged in any other unfair labor practices reflectingadversely upon the reasons it has given for refusingto bargain with the Union. It is true that Respond-ent failed to accept the Union's May 20 letter-proposal that its representative status be ascer-tained through check by a third party against theRespondent's payroll lists of the signatures on a pe-tition form which, according to the Union, affirmedthe Union's claim that a majority desired the Uniontocontinue as the bargaining representative.12However, as the record also shows that by thedate Respondent received that notice, Respondenthad already decided to exercise its legal right to in-voke the Board's machinery, we cannot say that theRespondent's refusal to accept this union signature10Contrary to the Trial Examiner's view, these facts do not depict aturnover situation like that in cases where we have held that mere turn-over in a unit's personnel does not justify an employer's questioning a cer-tified union's majority status. As the Trial Examiner noted, the casesholding that ordinary turnover factors will not normally affect a union'smajority are based on a presumption that a union can usually attract thesupport of new employees in the same ratio as of those who have de-parted But here Respondent had a very substantial number of the "new"unit employees coming in from an unrepresented complement of its ownemployees at another location, where the Union had been affirmativelyrejected.11CfFrito-Lay, Inc151 NLRB 28, at 30; andCelanese CorporationofAmerica, supraat 674.12The recordcontains testimony that such a petition form was circu-lated among the employees and a copy of the form in blank was receivedin evidenceHowever, neither the General Counsel nor the ChargingParty offered the signed petition form in evidence, and there is thus noproof that the petition was, in fact, signed by a majority as was asserted bythe Union to Respondent- check proposal, standing alone, demonstrated thatithad not raised theissueof the Union's majoritystatus in good faith.In light of all the foregoing circumstances, and aswe are persuaded that Respondent's asserted doubtwas reasonably premised and was advanced in goodfaith, we shall dismiss the complaint.ORDERPursuant to the provisions of Section 10(c) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard hereby orders that thecomplaint herein be, and it herebyis, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner: Upon a charge filedby Engineers & Architects Association, San DiegoChapter, Professional Division (Salaried), on May 27,1966, the General Counsel for the National Labor Rela-tions Board, by the Regional Director for Region 21, is-sued a complaint dated August 17, 1966, against ConvairDivision of General Dynamics Corporation, herein calledthe Respondent,alleging that the Respondent had en-gaged in and was engaging in unfair labor practices withinthe meaning of Sections 8(a)(5) and (1) and 2(6) and (7) ofthe National Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on February 17, 1947,the Union was duly certified by the Board as the exclu-sivebargaining representative of Respondent's em-ployees in the unit found appropriate by the Board andthat, since on or about May 3, 1966, Respondent hasrefused to bargain with the Union as such exclusive bar-gaining representative, although the Union has requestedit to do so. On or about August 27, 1966, Respondentfiled its answer, admitting in part, and denying in part, theallegations of the complaint.All parties were represented and afforded full oppor-tunity to be heard, and to introduce relevant evidence, topresent oral argument, and to file briefs. General Counseland Respondent filed excellent briefs on December 30,1966, which have been fully considered.Upon the entire record, in the case and from observa-tion of the witnesses, there are made the following:FINDINGSOF FACT21.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein hasbeen,a division of a Delaware corporation engaged inresearch development and manufacturing of aerospace1Respondent's unopposed motion to correct the transcript is herebygranted,and the record is corrected as moved2Official notice has been taken of the record in the case ofConvairDivision of General Dynamics Corporation,21-RC-10023 (May-June1966). 136DECISIONSOF NATIONAL LABOR RELATIONS BOARDand other products. In the course and conduct of its busi-ness operations,Respondentannually ships productsvalued in excessof $50,000 from its San Diego, Califor-nia, plantsdirectly to customers outside the State ofCalifornia. Respondent admits, and it is found, that at alltimesmaterial herein it has been engaged in commercewithin themeaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDEngineers& ArchitectsAssociation,SanDiegoChapter,. Professional Division (Salaried), is a labor or-ganization withinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent Corporation maintains two plants in SanDiego: its Kearny-Mesa plant and its Lindbergh Fieldplant which is 8 miles distance from Kearny-Mesa. In1947, the Lindbergh Field plant was operated by Con-solidated Vultee Aircraft Corporation, a predecessor intitle to Respondent. Subsequent to 1947, ConsolidatedVultee Aircraft was merged into General Dynamics Cor-poration. In March 1957, General Dynamics establishedat the Lindbergh Field plant a division, which was sub-sequently given the name General Dynamics/Astronau-tics. InMarch of 1958, General Dynamics opened theKearny-Mesa plant and moved Astronautics to the Kear-ny-Mesa plant.On Febeuary 15, 1965, RespondentGeneralDynamics underwent a administrative reor-ganization whereby it recombined Astronautics and Con-vair into a single division named the Convair Division ofGeneral Dynamics, in order to eliminate overhead costsand effect a more effective, efficient, and competitiveoperation.3B. Sequenceof EventsOn January 7, 1947, the Board issued a Decision andDirection of Election, in Case 21-R-3252, directing anelection in a unit of professional and nonprofessional em-ployees at Consolidated Vultee Aircraft Corporation'sLindbergh Field Plant (San Diego Division).4 On Februa-ry 17, 1947, the Union herein was certified, in Case21-R-3252, as the exclusive bargaining representative ofcertain classes of professional and nonprofessional em-ployees.5 Thereafter, Consolidated Vultee was mergedinto General Dynamics Corporation and, by 1963, therewere in existence four General Dynamics facilities atwhich employees, who fell within the classifications listedin the 1947 certification, were employed and representedby the Union. These four facilities were: General Dynam-.ics/Pomona,GeneralDynamics/Electronics,GeneralDynamics/Astronautics, and General Dynamics/Con-vair.General Dynamics/Convair was the successor of8 See G.C. Exh. 2(e).4G. C. Exh. 2(a).SConsolidated Vultee Aircraft Corporation, 71NLRB 1350.6Case 21-RM-926.7At thistime,there were approximately542 employees in the Lind-.bergh Field unit and approximately4200 in the Kearny-Mesa unit. Theunit employees at both plants perform essentially the same duties.aCase 2l-UE-6.Cse 21-RM-926.luArticle I states the Union shall representallConvairemployees inConsolidated Vultee, and General Dynamics/Astronau-ticswas established in. 1956 at Lindbergh Field, and in1957 new facilities were opened at Kearny-Mesa,8 milesdistance from Lindbergh Field, and the AstronauticsDivision was moved to Kearney-Mesa.Separate collective-bargaining contracts were executedby the Respondent and Union for General Dynam-ics/Convair, General Dynamics/Astronautics units, andalso the Pomona and Electronics units which are not in-volved in this proceeding.On May 1, 1963, Convair filed a petition in Case21-RM-925, seeking an election among the professionalemployees at the Lindbergh Field plant in San Diegorepresented by the Union. Pursuant to an Agreement forConsent Election, Convair and the Union agreed upon aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.On June 21, 1963, a majority of the employees, by asecret-ballot election conducted under the supervision ofthe Regional Director for Region 21 of the Board, electedto retain the Union and designated and selected said labororganization as their collective-bargainingrepresentativein negotiations with Convair. On July 1, 1963, the Unionwas certified by the Board as the bargaining representa-tive of the employees in the agreed upon unit.6On May 1, 1963, General Dynamics/Astronauticsfiled a petitionseeking anelection in the bargaining unitof professional employees then represented by the Unionat the Kearny-Mesa plant in San Diego. On June 21,1963, the employees at Kearny-Mesa voted to reject theUnion as their representative.7On August 24, 1964, General Dynamics/Convair andtheUnion entered into a 2-year collective-bargainingagreement which was to expire on August 24, 1966, witha provision for automatic renewal for 1 year unless eitherparty gives written notice of desire to terminate or amendthe agreement.On August 26, 1965, Respondent filed a petition"seeking to clarify the certifiedbargaining unit,which peti-tion alleged the Union was demanding under an accretiontheory to represent certain classes of professional em-ployees who were permanentlyassignedto the Kearny-Mesa plant, and who had voted in the June 21, 1963,election which the Union won,supra.9The Union wasseeking in this regard to require the Respondent to ar-bitrate under articles 1 and 13 of the then current con-tract10 whether the agreement executed by the parties onAugust 24, 1964, should be extended to cover the em-ployees at the Kearny-Mesa installation. The Respondentinsisted that the contract did not include the Kearny-Mesa employees.On October 29, 1965, the Regional Director issued anorder clarifying the certification in Case 21-UC-61, reaf-firmed the appropriateness of the unit certified in Case21-RM-925, but modified the description of this unit sothat it included only employees at the Lindbergh Fieldplant and excluded employees at the Kearny-Mesa plantand offsite bases. ttthe appropriate unit located in San Diego except those at offsite bases.Kearny-Mesa is in San Diego.Article 13provides for a grievance and ar-bitration procedure. See G. C. Exh. 3.11The Regional Director found there was not sufficient geographical in-tegration to warrant the inclusion of both Lindbergh and Kearny-Mesainto a single unit. Moreover, he held that the Respondent's reorganizationof February 15, 1965, whereby Astronautics and Convair were mergedinto a single division did not alter the separateness of these two plants asthey had formerly existed and that they should continue as separate units.See II,A,supra. CONVAIR DIV. OF GENERAL DYNAMICS CORP.137On May 3, 1966, Respondent acting through itsdirector of personnel relations,MiltonV.Wisdom,notified the Union that it was terminating the existing col-lective-bargainingagreement,due to expire on August24, 1966, because "We cannot legally meet withrepresentatives of yourunionfor the purpose of negotiat-ing a collective bargaining agreement,' 112 . . . "in view ofreasonable doubts on statedgroundsthat the Unionrepresented a majority of the employees." This "reasona-ble doubt" that the Union represented a majority of theemployees was based on Respondent's contention thatonly 26 percent of the unit employees at the LindberghField plant had authorized dues checkoffs. 13On May 17, 1966, the Union notified Respondent thatitwas under no duty to establish its majority andrequested the Respondentagaintobegin contractnegotiations with respect to its employees working at theLindbergh Field plant at the above-described unit. 14 TheRespondent did not reply to the Union's letter.On May 20, 1966, the Unionagainwrote a letter toRespondent stating that while it was under no legalobligation to do so, it was willing to demonstrate by sub-mitting employees' "written designations to an impartialthird person to checkagainst[Respondent's] payroll listof unit employees to dispel any doubts" that a majority ofthe employees in the Lindbergh Field unit by their signa-tures had reaffirmed their desire to have the Union con-tinue to represent them.15 No reply was made by Re-spondent to this letter.Respondent thereafter would neither assent to theUnion's request to bargain nor would it accede or agreeto the Union's offer to demonstrate by signatures of theemployees at the Lindbergh Field unit desired to have theUnion continue to represent them. The Respondent Cor-poration admits it has not bargained for a new contract tosucceed the one which expired on August 24, 1966.16On August 24, 1966, the date when the contract ex-pired, the parties met, at which time the Union requestedthe Respondent to begin negotiations for a new contract.The latter refused stating it would continue to doubt theUnion represented majority of the Lindbergh Field Plantunit employees because only 26 percent of them hadsigneddues checkoff authorizations and that it wouldcontinueto refuse to recognize the Union until such timeas the Union either consentedto anelection, or in the al-ternative, until such time as 51 percent of the employeesin the unit had executed dues checkoff authorizations.The Union refused both proposals.On October 11, 1966, a month before the hearing inthis case, the Respondent Employer again filed a petitionin Case 21-RM-1268, seeking an election in a unit ofprofessionalengineeringemployees at the Respondent'sSan Diego, California, Lindbergh Field, plant. On Oc-tober 12, 1966, the Regional Director dismissed this peti-ti6n because of the issuance of a complaint in the instantproceeding.On October 24, 1966, the Respondent appealed fromthe Regional Director's decision contending that the com-plaint lacked merit and that the Employer's refusal to bar-gainand the filing of the petition was not in bad faith butin aneffort to resolve the Respondent Employer's good-faithdoubt as to the Union's majority status. TheRespondent Employer stated that the complaint in thisproceeding is based upon technical grounds and that thereisa complete absence of any evidence that the Em-ployer's refusal to bargain with the Union was caused bya desire togaintime to undermine the Union or by a re-jection of the principle of collective bargaining or anyother improper motive.The Board on November 4, 1966, 3 days before thishearing, concluded that, as there was an outstanding com-plaint alleging a violation of Section 8(a)(5) in the unit in-volved in the petition, the Regional Director's action indismissingthe petition was warranted.17ContentionsThe General Counsel contends that inasmuch as theunit found by the Regional Director was appropriate andcould not be relitigated, that when Respondent declinedto have a signature check by a third person, withdrewrecognition, and refused to bargain with the Union thatsuch action was taken in bad faith and consequently wasa violation of Section 8(a)(5) of the Act.18Respondent, on the other hand,claimsthere was norefusal to bargain because not only was there no proof ad-duced of the Union's majority but also there was no de-mand to bargain. Furthermore, argues Respondent, itsrefusal to agree to a signature check by a third personcannot be equated with a violation of Section 8(a)(5),because the unit was not only inappropriate but it alsohad a good-faith doubt of the Union's majority status.Discussion and ConclusionsIt is a fundamental rule that an employer may refuse tobargain with a union only when such refusal is predicatedupon a good-faith doubt of the union's majority status.19Thus, the primary issue to be resolved in this case iswhether or not the Respondent Employer had a predicateof those facts and circumstances upon which a good-faithdoubt of the Union's majority status could be based.While the Board, itself, has noted the complexity of theproblem of the determination of the presence or absenceof a good-faith doubt, it has, with court approval,established several general principles which can be usedto resolve the issue and which are applicable to the caseat bar.2012 See G,C. Exh. 7 attached hereto as Appendix B [Appendix Bomitted from publication].13 See also paragraph 14 of Respondent's answer. G. C Exh 1(e).14G. C Exh. 8(a).is See G C. Exhs 8(b) and 1016 See paragraph 18, of G.C. Exh 1(e)- Respondent's answer.17Convair Divisionof GeneralDynamicsCorp.,Case 21-RM-1268.18 Section 8(a)(5) provides:It shall be an unfair labor practice for an employer-to refuse to bargain collectively with representatives of his em-ployees, subject to the provisions of Section 9(a)."JoySilkMills, Inc.,85NLRB 1263,1264,enfd.185 F.2d 732(C.A.D.C.),cert, denied341 U.S. 914.20 InCelanese Corporation,95 NLRB 664, 673, the Board stated that:By its very nature, the issue of whether an employer has questioneda union's majority in good faith cannot be resolved by resort to anysimple formula. It can only be answered in the light of the totality ofall the circumstances involved in a particular case. But among suchcircumstances,two factors would seem to be essential prerequisitesto any finding that the employer raised the majority issue in good faithin cases in which a union had been certified. There must,first of all,have been some reasonable grounds for believing that the union hadlost itsmajority status since its certificationAnd, secondly, themajority issue mustnothave been raised by the employer in a contextof illegal antiunion activities,or other conduct by the employer aimedat causing disaffection from the union or indicating that in raising themajority issue the employer was merely seeking to gain time in whichto undermine the union. 138!DECISIONSOF NATIONALLABOR RELATIONS BOARDThus, the Board, with the concurrence of the SupremeCourt,has long held that absent unusual circumstances,there is an irrebuttable and conclusive presumption thata union'smajority status continues for 1 year from thedate of certification.21 After the year, the certificate stillcreates a presumption of majority status, which is nor-mally rebuttable by anaffirmativeshowing that the unionno longer commandsa majoritystatus.22Furthermore,even if the employer does have a good-faith doubt as tothe union's majority status, his right to refuse to bargainwith theunion islimited by the Supreme Court's holdingin theBrookscase,supra.23Applying these principles to the facts in the instantcase, the Respondent not only resorted to "self-help" buthas failed to demonstrate an objective basis for its refusalto recognize the Union. Respondent attempts to equatea decline in the Union's membership dues deductionauthorizations from 28 percent in June 1963, when thecertification electionwas held, to 26 percent in April1966, as justification for its withdrawal of recognition andrefusal to bargain on May 3, 1966. Such ratiocination isa non sequitur.Not only is this contention frivolous andthe asserted predicate based on attentuated and fallaciousreasoning, but also there is not a scintilla of evidence ofthe members' disenchantment with their Union.Respondent's alleged good-faith doubt of the Union'smajority must fail because it is bottomed not only on animpuissant base, but also on the false assumption thatthere is any rational relationship between members' al-leged defections and their rescinding union dues deduc-tion authorizations.Respondent would thus seek toestablish a consequent disinterest in the Union on thepart of itsmembers.If this proposition were given cre-dence, it might be argued that if employees elected not tosigndues checkoff authorizations, they would therebyincur the risk of being threatened with the employerwithdrawing recognition from theirUnionmerelybecause they exercised their legal right not to authorizesuch checkoffs.24Moreover, there is no showing inthis record, whichwould support a finding that any of the unit employees, ifgiven a free choice, were desirous of revoking the Union'srepresentative authority. Nor were any such employeesproduced by Respondent, to support such a conclusion.25Respondent offered no probative evidence to rebut thepresumption and reasonable inference of continued unionauthorization to represent. Consequently, Respondent'sassertion of an alleged, reasonable good-faith doubt of theUnion'smajoritybecause of the decline in duesauthorizationsmust be rejected. Corroborative of thisconclusion is the congent fact that Respondent refused toagree to a signature check by a third person and itswithdrawal of recognition almost 4 months before the ter-mination of the then current contract. See III, B.Its refusal to agree to a signature check by a third partyindicates that Respondent's actions, under the circum-stances herein disclosed, might leave much to be desiredand warrants an inference that the Respondent's in-sistence on an election was not motivated by a good-faithdoubt of the Union's majority.26Finally, the Respondent contends that, due to em-ployees turnover, the presently constituted unit bears lit-tle resemblance to the unit which was certified originallyin 1963. It is believed and found that the alleged turnoverof Respondent's employees in the unit involved isper seinsufficient to demonstrate that the Union lost its majori-ty status. The Board and courts have held that employeeturnover, standing alone, does not prove a reasonablebasis for believing that a union lost its majority since thelast election. "New employees will be presumed to sup-port a union in the same ratio as those whom they havereplaced."27Consequently, Respondent has failed to substantiate itsbelief that the Union no longer enjoyed a majority status.A mere subjective doubt, even in good faith, without ademonstrable objective basis does not entitle Respondentto refuse to recognize its employees' certified bargainingrepresentative, even assuming that the refusal occurredafter the certification year.Absent such a reasonablybased doubt of the Union's majority status, Respondentmust continue to honor the certification until it is lawfullyrescinded.28Moreover, Respondent's failure to reply to the Union'swritten requests of May 17 and 20, 1966, to begin bar-gaining negotiations, thereby rebuffing these entreatiesand refusing recognition, warrants the assumption thatRespondent rejected the collective-bargaining principleand did not comport itself within the purview of Sections8(a)(5) and 8(d) of the Act.29 SeeOwego Street Super-market, Inc.,159 NLRB 1735.In light of the findings explicated above, Respondent'scontention that the General Counsel has the burden ofproving the Respondent's lack of good faith in its refusalto bargain must also be rejected. While normally theGeneral Counsel meets its burden by the showing that theemployer engaged in unfair labor practices designed todissipate the union's majority status, the Board has notedthat an employer's bad faith may also be demonstrated byconduct independent of unfair labor practices. InH & WConstruction Company, Inc.,161 NLRB 852, the Boardstated:.good or bad faith must be tested by the standardof whether the refusal to bargain was, or was not,motivated by such a doubt. This essentially is the for-21Ray Brooks v. N.L.R.B.,348 U.S. 96;Celanese Corp., supra; J. A.Terteling &Sons,Inc., dibia Western Equipment Co.,149 NLRB 248.22Frito-Lay, Inc.,151NLRB 28;Oneita Knitting Mills, Inc.,150NLRB 689, 700-701;Celanese Corp.,supra.See also Respondent's con-tentions on this page,which mistakenly argues that the burden to provethe union's majority was upon the General ounsel.23 InBrooks,the Supreme Court stated that when an employer con-tends that it is presented with evidence that his employees have desertedtheir certified union,he may not engage in self-help or judicial interven-tion.The employees may submit their own grievance to the Board, or anemployer may petition the Board for relief. Meanwhile the employer mustcontinue to bargain in good faith until the Board has given some indicationthat his claim has merit. The Court noted: The underlying purpose of thisstatute is industrial peace; to allow employers to rely on employee's rightin refusing to bargain with the formally designated union is not conduciveto that end,it is inimical to it.See alsoN.L.R.B.v. Satilla Rural ElectricMembership Corporation,322 F.2d 251 (C.A. 5), enfg. 137 NLRB 387.11SeeFarmbest Inc.,154 NLRB 1421, where the Board held acollec-tive-bargainingcontract clause which provided that all of the provisions ofthe contractwill be terminatedif the union loses its representative statusis unlawful. The Board held that the intrinsic effect of this contract clausewas to threaten employees with the loss ofexistingbenefits andprivilegesif they exercise their right to change theirbargaining agent.25N.L.R.B. v. Electric Furnace Co.,327 F.2d 373 (C.A. 6).26Aaron Bros.,158 NLRB 1077.27 Schill Steel Products, Inc.,161NLRB 939;National PlasticProducts,78 NLRB 699, 706, enfd. 175 F.2d 755 (C.A.4);N.L.R.B. v.Small Tube Products Inc.,319 F.2d 561,563 (C.A. 3).28Ray rooks v. N.L.R.B., supra; N.L.R.B. v. Auto Ventshade Inc., 276F.2d 303, 307 (C.A.5);N.L.R.B. v. American Aggregate Co.,305 F.2d559, 561 (C.A. 5).23 See III,B, supra. CONVAIR DIV. OF GENERAL DYNAMICS CORP.139mulation of the controlling standard as it hasuniformly been declaredby the Courtsof Appealsfor many years.It is true that,with relatively few ex-ceptions,in cases where-a bad-faith refusal has beenfound,the Employer's lack of good-faith doubt hasbeen inferred from independent unfair labor prac-tices aimed at dissipating union support. But as theBoard was careful to note inAaron Brothers,evidence of other unlawful conduct is nota sine quanonto such a finding.The determination of goodfaith,or bad-the Board stated- "of necessity mustbe made in the light of all relevant circumstances" ofa given case.We agree in principle with theSerparule [155 NLRB 99], and with the policy considera-tions underlying it, as elaborated inAaron Brothers.We believe,however, that under the applicablestandard the General Counsel satisfied that rule inthis case by his affirmative showing that the Re-spondent's refusal to bargain was not in fact pred-icated on a doubt of majority but upon an entirelyindependent,and unsupported,ground,as to whichgood faith is not available as a defense.30Accordingly,in the case at bar, and, for the reasonsdelineated above and below, it is concluded and foundthat the General Counsel has sustained this burden.Therefore, from all the facts and circumstances includingRespondent's asserted good-faith doubt of the Union'smajority based on only 26 percent of the unit employeesauthorizing dues deductions,the presumption of theUnion's continuing majority status,Respondent's refusalto agree to a signature check, and its claim that thepresent unit bears little resemblance to the unit originallycertified in1963,it is concluded that Respondent's vari-ous defenses are without merit and that it acted in badfaith in questioning the Union'smajority.31The Respondent also contends it had a good-faith andwell-founded doubt with respect to the appropriatenessof the unit here involved.However, it is well settled thatin the absence of newly discovered or previouslyunavailable evidence, a respondentisnot entitled torelitigation in a Section 8(a)(5) proceeding of issues whichwere or could have been raised in a related representationproceeding.32Here,the Respondent did not make a meri-toriousoffer to adduce at the hearing any newlydiscovered or previously unavailable evidence. Nor didthe Respondent allege that any special circumstancesexist herein which would require the Board to reexaminethe decision it made in the representation proceeding. In-asmuch as the Respondent has already litigated the issuesin the representation proceeding, it has not raised anyissue which is properly triable in the instant unfair laborpractice proceeding.Assuming,arguendo,that the appropriateness of theunitwas asserted by Respondentin goodfaith, neverthe-less, the Board has long held and recently reaffirmed thata good-faith but erroneous doubt as to the appropriate-nessof theunit isnot a defenseto anotherwise meritori-ous charge of refusal to bargain.33Respondent also argues that there was no duty to bar-gain ona new contract until at least June 10, 1966, 2weeks after the filing of the charge, but cites no authorityfor this proposition. No demand, states Respondent, hasever been made by the Union that it commence bargain-ing prior to June 10, 1966. The Trial Examiner does notagree with either the Respondent's statement of the factsor law. No particular form of words is required toestablish a demand to bargain. It is sufficient if the lan-guageor conduct employed, expressly or by implication,conveys with reasonable clarity a request by a bargainingrepresentative to meet with the employer concerning bar-gainingnegotiations or conditions of employment withinthe bargaining unit. As was said by the Circuit Court inJoy SilkMillsv.N.L.R.B.,185F.2d 732, 741(C. A. D. C.), cert. denied 341 U.S. 914:. the request to bargain [need not] be inhaec ver-ba,so long as there was one by clear implication. TheLabor-Management Relations Act "is not a statuteof frauds or an act prescribing the formalities of con-veyancing.No seal or writing is required by itsterms.Nor is any special formula or form ofwords. "34It is accordingly found that the record and the factsdetailed above establish the Union's demand to bargainand the Respondent's refusal.As mentioned before, on May 3, 1966, Respondentwrote a letter to the Union notifying it that Respondent31 InJem Mfg. Co.,156 NLRB 643, the Board defines proceduralground rules for judging an employer's "good-faith doubt" defense inrefusing to bargain on the basis of a union's showing of signed authoriza-tion cards. In the process, the Board finds that the employer violated theAct by refusing to recognize and bargain with the union. Jem received arecognition request from the union,inspected the authorization cards,and, relying on these cards, commenced bargaining with the union. How-ever, after changing attorneys, the company broke off bargaining and de-manded that the employees be allowed to express their union sentimentsin an election. The Trial Examiner found a violation because the companyfailed to show that it had a good-faith doubt as to the majority status of theunion when it refused recognition The Board agreed with the Examiner'sultimate conclusion, but rejected his chain of reasoning. Citing its ruling inJohn P Serpa, Inc, supra,the Board held it is up to the General Counselto prove that the employer in bad faith decline recognition. Ordinarily, theGeneral Counsel does this by showing that the employer engaged in unfairlabor practices designed to dissipate the union's majority status. How-ever, the Board notes, an employer's bad faith may also be demonstratedby conduct independent of unfair labor practices. In this case, the Boardstates the General Counsel met his burden of proof by showing that theemployer had checked the union's cards and began contract negotiations.Since the General Counsel establisheda prima faciecase, the Board con-tinues, the burden of proof is shifted to the employer to show why the cardcheck was erroneous and why on other grounds the employer in good faithbelieved' recognitionwas mistakenly granted.Merely asserting thatauthorization cards are unreliable as proof of employee desires is notenough to rebuta prima faciecase,the Board concludes31Respondent,in arguing that it had reasonable grounds based on ob-jective considerations for believing that the Union had lost its majoritystatus, relies heavily uponN L.R.B. v. LaystromManufacturing Com-pany,359 F.2d 799 (C.A. 7),denying enforcement of 151 NLRB 1482However,that case is clearly distinguishable from the instant situationThere the union,relying exclusively upon the presumption of the con-tinuance of its majority status, made no effort to demonstrate its majoritystatus. In marked contrast,here the Union offered to prove its majority bya signature check which Respondent refused to agree to accept.It is thusclear that the Respondent not only lacked reasonable grounds for believ-ing that the Union had lost its majority status,but refused to avail itself ofconvincing evidence that the Union enjoyed continued majority supportin the bargaining unit.Accordingly, it is found that the General Counselhas affirmatively established facts showing that the Respondent couldhave had no real doubt about the Union'smajority status;facts which theSeventh Circuit noted were absent inLaystrom(and which,that opinionseems to indicate, would have led the court to a different conclusion hadthey been present).32Pittsburgh PlateGlassCo. v. N L R B ,313 U.S 146;Collins &Aikman Corp.160 NLRB 175033 SeeSouthland Paint Co, 156 NLRB 22, and cases cited therein.34 See alsoVan De Kamp'sHolland-Dutch Bakers,Inc.,56 NLRB694, 707,711, enfd.152 F.2d 818,154 F.2d 828 (C A. 9) 140DECISIONSOF NATIONALwas terminating the then existing agreement(the expira-tion date of which was August 24, 1966), because of adoubt,with respect to the Union's majority representa-tion.This letter stated in pertinent part as follows:1.As of 2 May 1966, our examination of the duescheckoff authorization cards among the salaried em-ployees as defined in the Recognition clause of thecurrentagreement between the Engineers andArchitectsAssociation and Convair shows only26.2% of these employees are members of yourUnion.2.You have never indicated that any substantialpercentage of your membership pay dues in anyothermanner.In this regard,it is pertinent to note there was no union-security agreement in the then existing collective-bargain-ing agreementnor did any of the previous contracts everrequire that unit employees become members of the unit.Moreover, the dues checkoff under the current contract(1964-66) was voluntary and none of the agreements hadever required union members to participate in duescheckoff. In fact, at no time was there a majority of theunit employees participating in dues checkoff.In an attempt to refute Respondent's allegations, theUnion prepared a petition,signed by its members statingthat they desired to be represented by the Union.35 TheUnion also offered to submit the list of signatures ap-pended to the said petition to an impartialthird party inorder to prove to Respondent the Union's majoritystatus. No reply-was made by Respondent to this offer tosubmit the signaturesto a third party.With this history,itisdifficult to understand howRespondent could have entertained a reasonable doubtthat the Union represented a majority of the employeesin the appropriate bargaining unit so asto warrant itsposition in the present case.36 By its silentrejection of theUnion's offer to submit the signature petition to a thirdparty,Respondent's lack of good faith is found in itsfailure to look into the Union's offer to demonstrate itsmajority. "Where, as here, the union had proof of itsmajority status readily available and [Respondent] chosenot to learn the facts, it took the chance of what theymight be."37By such conduct and because it withdrewrecognitionof the Union, under the circumstanceshereinabove detailed, Respondent rejected the collective-bargaining principle enunciatedin the Act.Accordingly, it is found that the Union was duly cer-tified by the Board as the collective-bargaining represent-ative of the employees of the Respondent in the ap-propriate unit described below; that the Union at all timessince June 21,1963, has been and now is the exclusivebargaining representative of all the employees in theaforesaid unit,within the meaning of Section 9(a) of theAct; and that Respondent has, since May 3, 1966,refused to bargain collectively with the Union as the ex-clusive bargaining representative of its employees in theappropriateunit.By such refusal, it is found the Respond-ent has engaged in, and is engagingin, unfair labor prac-33G. C.Exh. 10.36 Cf.N.L.R.B.v.EconomyFood Centers,Inc., 333 F.2d 468, 472(C.A.7); N.L.R.B. v. Elliott-Williams Co.,345 F.2d460 (C.A. 7).37 Jas.H. Matthews& Co. v. N.L.R.B.354 F.2d 432 (C.A. 8), cert. de-nied 384 U.S. 1002.3e If not dispositive,at least highly persuasive is the Board's decision inU.S. Gypsum Co.,90 NLRB964, finding an 8(a)(5) violation,where thecompany claimedinter alia,ithad a good-faith doubt of the union'sLABOR RELATIONS BOARDtices within the meaning of Section 8(a)(5) and (1) of theACt.38IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(5)and (1) of the Act, it is recommended that it cease and de-sist therefrom,and, upon request,bargain collectivelywith the Union as `the exclusive representative of all em-ployees in the appropriate unit and, if an understanding isreached, embody such understanding in a signed agree-ment.CONCLUSIONS OF LAW1.Convair Division of General Dynamics Corpora-tion is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Engineers and Architects Association, San DiegoChapter, Professional Division (Salaried), is a labor or-ganization within the meaning of Section 2(5) of the Act.3.All employees in the below job classifications em-ployed at the Lindbergh Field Plant of Convair Divisionof General Dynamics Corporation, as aerodynamics en-gineer-senior,aerodynamicsengineer,architectualdesigner,associate engineer,chemist-senior, chemist,construction engineer A, construction engineer B, designengineer-senior,design engineer,dynamicsengineer-senior, dynamics engineer, electrical engineer A, electri-cal engineer B, electronics engineer-senior, electronicsengineer, engineering drawings checker,engineering illus-trator, engineering loft coordinator-senior, engineeringloft coordinator,missile test engineer,operations en-gineer-senior,operationsengineer,physicist-senior,physicist, process analyst, process engineer, publicationseditor-illustrations, publications editor-writing, publica-tions technical specialist,quality control engineer-senior,quality control engineer,reliability engineer-senior,relia-bility engineer,research engineer-senior, research en-gineer, engineering representative,engineering specifica-tions representative, engineering writer, flight test controlengineer-senior,flight test control engineer, flight test en-gineer-senior,flight test engineer,flight test instrumenta-tion engineer-senior,flight test instrgmentation engineer,hydrodynamics, engineer-senior,hydrodynamicsen-gineer, linesman-senior,linesman,mechanical design en-majoritybecause onpaydayfew employees stopped at the union'spremisesto pay their monthlyunion dues.Accord:Leisure Lads, Inc.,124 NLRB 431, 439-440;Gulfmont Hotel Co.,147 NLRB 997, wherethe company, as here,defended an 8(a)(5) charge on the groundthat onlya small percentage of the employees signed authorizations for duescheckoffs. The Board held thiswas nota sufficient basis forthe Respond-ent believing the union hadlost its majority. See alsoU.S. Gypsum Co.,143 NLRB 1122, 1126;Randolph Rubber Co.,152 NLRB 496,500. CONVAIR DIV. OF GENERAL DYNAMICS CORP.141gineerA, mechanical design engineer B, metallurgistsenior,metallurigist,missle instrument analyst, missletest analyst, missle test conductor, research test engineer,service engineer-senior, service engineer, specificationsanalyst, standards engineer, structures engineer-senior,structures engineer, test engineer A, test engineer B, ther-modynamics engineer-senior, thermodynamics engineer,tool design analyst, tool engineer, tool planning analyst,weight engineer-senior, weight engineer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act excludingall other employees, including employees, in such classifi-cations employed at offsite bases, management, con-fidential, security employees and supervisors as definedin the Act, as amended.4.On June 21, 1963, and at all times thereafter, theabove-named labor organization has been and is the cer-tified and exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on or about May 3, 1966, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent in theappropriate unit, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the exerciseof the rights guaranteed to them in Section 7 of the Act,and has thereby engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order and Appendix omitted frompublication. ]